Exhibit 10
 
STATE OF NORTH CAROLINA
COUNTY OF WAKE
RETIREMENT AGREEMENT AND RELEASE
THIS RETIREMENT AGREEMENT AND RELEASE (the "Agreement") is made and entered into
by and between FIRST-CITIZENS BANK & TRUST COMPANY, a North Carolina banking
corporation with its principal place of business in Raleigh, Wake County, North
Carolina (the "Bank"); First Citizens BancShares, Inc. (“BancShares”) and JAMES
B. HYLER, JR. ("Associate") (individually referred to as a “Party” and
collectively referred to as the “Parties”);
 
W I T N E S S E T H:
WHEREAS, Associate has been employed by the Bank for a number of years in
various capacities; and,
WHEREAS, the Bank is a wholly-owned subsidiary of First Citizens BancShares,
Inc. ("BancShares") and BancShares has additional subsidiaries including
IronStone Bank ("IronStone") and the two principal subsidiaries have
subsidiaries all of which entities are within the BancShares Group ("BancShares
Group"); and,
WHEREAS, Associate has been paid and benefits have been provided for Associate
by the Bank and Associate has exercised officer and managerial authority, served
as a member of the Board of Directors, and held other positions within the
BancShares Group and is currently Vice Chairman of the Board and Chief Operating
Officer of the Bank and BancShares in addition to his other positions; and,
WHEREAS, Associate and the Bank and the BancShares Group have mutually agreed
that Associate will retire from his employment with the BancShares Group and
resign from his position as Vice Chairman of the Board and Chief Operating
Officer of the Bank and BancShares and all other employment and fiduciary
positions with any entity within the BancShares Group and the parties have
reached an arrangement as to such retirement from employment as evidenced in
this Agreement.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable considerations, the receipt
and sufficiency of which hereby are acknowledged, the Bank and Associate agree
as follows:

--------------------------------------------------------------------------------

1.           RETIREMENT.  Associate retired from his employment with the Bank
and resigned from all of his positions within the BancShares Group and
particularly as Vice Chairman of the Board and Chief Operating Officer and all
other officer and director positions held within the BancShares Group effective
as of January 25, 2008 (the "Retirement Date").  The Bank and BancShares on
behalf of the BancShares Group has expressly agreed to Associate's retirement
from employment on such Retirement Date.  Associate recognizes and agrees that
he shall have no further authority as an employee, agent, director, or officer
of any entity within the BancShares Group following the Retirement
Date.  Associate further specifically recognizes and agrees that this Agreement
is a full and complete resolution, settlement, and termination of any rights or
claims that Associate may have had, or alleges to have had, to any further
employment with any entity within the BancShares Group following the Retirement
Date.
2.           SALARY AND PAID TIME OFF PAY.  The Bank shall pay to Associate his
normal salary, less normal deductions and withholdings, through January 31,
2008, and agrees to provide further Special Payments and consideration to
Associate as set forth below.  The Bank also shall pay to Associate any accrued
but unused paid time off, less normal deductions and withholdings, calculated as
of the Retirement Date.  In addition, Bank shall pay Associate the equivalent of
one month's pay on or about Effective Date.
3.           COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE.  For
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code")("Section 409A"), as applicable, any installment payment made hereunder
shall be considered a separate payment.
Key Employee.  Associate is a Key Employee for purposes of Section 409A.  In the
event a payment due Associate under this Agreement is subject to Section 409A,
such payment shall be paid no earlier than six months and one week after
Associate's termination of employment.
4.           SPECIAL PAYMENTS.  On or after the Retirement Date or the Effective
Date (as defined in Paragraph 12), whichever occurs later, the Bank shall pay to
Associate the amount of One Hundred Fifty Thousand and No/100 Dollars
($150,000.00), gross, for and in consideration of the provisions of Paragraph 7
(Covenant of Good Faith and Confidentiality) and  Paragraph 10 (Covenant of
Nondisclosure), and the other terms and conditions of this Agreement, and the
amount of Fifty Thousand and No/100 Dollars ($50,000.00), gross, for and
in consideration of the provisions of Paragraph 12 (Release)(the "Special
Payments").  Bank agrees to pay to Associate's attorney her reasonable fees on
the basis of her normal hourly rate for the time devoted to representing
Associate in connection with this Agreement with a cap of Ten Thousand and
No/100 Dollars ($10,000).  Services will be billed to Bank c/o David L.
Ward, Jr., Ward and Smith, P.A., PO Box 2091, Raleigh, NC  27602-2091.
The Bank and Associate agree that Associate has received the equipment (security
system in his home, laptop utilized by him, Blackberry, cell phone, printer,
router, and related equipment, all in his home or personally with him) requested
by him and upon the Effective Date, said electronic equipment shall become the
property of Associate.  All future services after January 31, 2008, will be the
responsibility and at the cost of Associate.
5.           INSURANCE CONTINUATION.  Beginning on the Retirement Date, the Bank
shall extend the group medical and dental insurance coverage provided by the
Bank to Associate and his qualified beneficiaries, as applicable, for the period
from the Retirement Date through January 31, 2008 (the "Continuation Period"),
subject to the terms and conditions (including eligibility requirements) of the
applicable insurance plan and Associate's election to continue his coverage
under the provisions of the applicable insurance plan.  During this insurance
continuation period, Associate shall be responsible for payment of all premiums,
if any, for the medical and dental insurance coverage elected by Associate for
himself and his qualified beneficiaries, as applicable, at the same premiums as
then are paid by actively employed employees of the Bank.  Following the
insurance continuation period, Associate shall retain any rights he has under
Bank's benefit plan to continue any retiree insurance coverage that is available
pursuant to applicable provisions of Bank's benefit plans, state law and/or
COBRA.
As additional consideration, the Bank agrees to pay to Associate on or about the
Effective Date (as defined in Paragraph 12), an amount equal to the cost of
seven (7) months of retiree health insurance benefits or of Comprehensive
Omnibus Budget Reconciliation Act ("COBRA") group insurance continuation
coverage in effect on the date of this Agreement, whichever coverage is elected
by Associate, to keep the Associate in a like and similar insurance cost for the
seven (7) month period following January 31, 2008; provided that such amount
shall be grossed-up to cover all additional taxes incurred by Associate as a
result of this reimbursement.
6.           SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN.  Associate is a current
Participant in a Supplemental Executive Retirement Plan ("SERP" or "Plan")
executed by the Bank and Associate as of September 17, 2007.  In accordance with
the provisions of Paragraph 16 of the Plan, the Bank and Associate hereby agree
and amend by mutual agreement the terms and conditions of the SERP, subject to
compliance with the SERP and this Agreement being complete and not in default as
follows:
a.           SERP shall vest on the Retirement Date or the Effective Date (as
defined in Paragraph 12), under this Agreement, whichever is later, and
Associate’s right to receive benefits under the SERP shall not thereafter by
subject to forfeiture or termination by the Bank, except under the provisions of
Section 5 of the SERP or under Section 9 of this Agreement.
b.           The payment of the benefits under the SERP shall commence on March
1, 2013 unless required to be delayed pursuant to the provisions of Section 409A
as defined in Paragraph 3 above and shall begin, if such delay is required, as
specified in the said Paragraph 3.
c.           The provisions in the SERP relating to consultation, specifically
the amounts to be paid for consultation, shall be combined with the amount to be
paid for noncompetition and treated as one payment.
7.           TERMINATION/CONTINUATION OF CERTAIN RIGHTS AND BENEFITS.  Associate
recognizes and agrees that payment of Associate's salary, payment of accrued but
unused paid time off, payment of the Special Payments, and the continuation of
group insurance coverage (subject to the terms and conditions, including
eligibility requirements, of the applicable insurance plan), as described in
Paragraphs 2, 3, 4, and 5 above, are in full settlement of any wages and
benefits owed to Associate through the Retirement Date and that, except for
Associate's rights and benefits under this Agreement, Associate's vested rights
in the Bank's benefit or retirement plans (if any), Associate’s rights to
participate in the Bank’s retiree health benefits in accordance with the terms
of the plan, and Associate's eligibility to continue certain group insurance
coverage pursuant to Associate's rights under the provisions of state law and/or
the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), to the extent
permitted by law, all of Associate's employment rights, wages, and benefits with
the Bank, and all entities of BancShares, shall terminate and be forfeited as of
the Retirement Date, including, without limitation, Associate's eligibility for
further payment of any salary, paid time off, sick leave, severance pay,
incentive awards, bonuses, or any other amounts.  Associate further recognizes
and agrees that payment of Associate's salary, payment of accrued but unused
paid time off, payment of the Special Payments, and the continuation of group
insurance coverage by the Bank are not to be construed as an admission of
liability on the part of the Bank or any entity of BancShares, and that the Bank
and all entities in the BancShares Group has denied and do deny any violation of
any law and any liability, and intends by such payments simply to recognize
Associate's length of service and Associate's Retirement from employment, and to
avoid the time and costs of any legal proceedings.
8.           COVENANT OF GOOD FAITH AND CONFIDENTIALITY.  The Bank and Associate
acknowledge and agree that the Bank and all entities in the BancShares Group
have a significant interest in protecting their reputation and public trust,
maintaining good public relations with their customers, prospective customers,
and others in their market areas, and maintaining good relationships with their
current and prospective employees; that Associate has a significant interest in
protecting Associate's personal and professional reputation; and that it is in
the Bank's and the entities of the BancShares Group's and Associate's mutual
best interests to characterize their employment relationship in a positive
light, and to characterize the expiration of Associate's employment and the
related payments to be paid to Associate hereunder as having resulted from an
agreement made in good faith between Associate and the Bank.  In this
connection, Associate shall not downgrade, speak adversely about, or comment
derogatorily about or in any other way make any adverse or negative indications,
actions, or comments about the Bank nor any entity in the BancShares Group, its
and their successors and assigns, or the shareholders, directors, officers,
employees, associates, agents, or attorneys of said entities.  The Bank and the
entities of the BancShares Group agree that they will not, and they shall use
their best efforts to ensure that their management employees will not,
downgrade, speak adversely about, or comment derogatorily about or in any other
way make any adverse or negative indications, actions, or comments about
Associate; provided, however, that the Bank and any entity of the BancShares
Group may disclose information regarding Associate as required by applicable
federal or state law or regulation and Associate may disclose any information
regarding Bank or any entity of the BancShares Group as required by applicable
federal or state law or regulation.
All of the terms and conditions of this Agreement shall be held in strictest
confidence by the Bank, the entities of the BancShares Group and Associate and
shall not be disclosed by either party to any third party without the prior
written consent of the other party, except to Associate's immediate family
and/or to legal or accounting professionals or financial or regulatory
institutions or as required by federal or state laws or regulations, on a need
to know basis for the information required for a particular purpose only.
9.           COVENANT NOT TO COMPETE.  For and in consideration of Associate's
Covenant Not to Compete as set forth in this Paragraph 9 and as consideration
for the provisions of Paragraph 10 (Covenant Not to Solicit), the Bank shall pay
to Associate the amount of Four Hundred Thousand and No/100 Dollars
($400,000.00), gross, payable on or after the Retirement Date or the Effective
Date (as defined in Paragraph 12), whichever is later, and four (4) additional
payments in the amount of Six Hundred Thousand and No/100 Dollars ($600,000.00),
gross, to be paid on an annual basis, with the first such payment to be made on
March 1, 2009, and each successive payment to be made on the first day of March
thereafter, until either (i) a material breach of this Agreement by Associate,
(ii) Associate's death, or (iii) March 1, 2012, whichever first occurs;
provided, however, that if the Bank elects to terminate payments pursuant to
subsection 9(i) of this Agreement, the Bank may only do so after first complying
with the notice and mediation provisions of paragraph 14 of this Agreement.
Associate agrees not to become an officer or employee of, provide any
consultation to, nor participate in any manner with, any other entity of any
type or description involved in any major element of business which the Bank or
any entity of the BancShares
Group is performing at the time of Associate's separation from service with the
Bank, nor will Associate perform or seek to perform any consultation or other
type of work or service with any other firm, person or entity, directly or
indirectly, in any such business which competes with the Bank or any entity of
the BancShares Group, whether done directly or indirectly, in ownership,
consultation, employment or otherwise.  This Covenant Not to Compete by
Associate is limited to the geographic area consisting of each county or like
jurisdictional entity in which either the Bank or any entity within the
BancShares Group shall maintain a banking or other business
office at the time of Associate's separation from service, shall exist for and
during the term of all payments to be made under Paragraphs 9 and 10, whether
made directly by the Bank or as otherwise provided herein, and shall not prevent
Associate from purchasing or acquiring, as an
investor only, a financial interest of less than 5% in a business or other
entity which is in competition with the Bank.
10.          COVENANT NOT TO SOLICIT.  The Bank and Associate recognize that
during the course of Associate's employment with the Bank, Associate has
contracted, solicited, or approached the Bank's and the BancShares Group's
customers and prospective customers on behalf of the Bank and/or the entities
within the BancShares Group.  The Bank and Associate further acknowledge that
Associate has developed, and has had access to, the Bank's and the entities
within the BancShares Group's customer lists and other customer records.  To
protect the Bank and the entities within the BancShares Group from Associate's
solicitation of business from such customers during the term of the Covenant Not
to Compete set forth in this Agreement, Associate shall not solicit business,
other than on behalf of the Bank or the entities within the BancShares Group,
from any person, corporation, firm, or other entity in the geographic area
consisting of each county or like jurisdictional entity in which either the Bank
or any entity within the BancShares Group shall maintain a banking or other
business office at the time of Associate's separation from service, which is a
customer or recognized prospective customer of the Bank or any entity within the
BancShares Group, on the Retirement Date.  Further, Associate shall not employ,
or seek to employ, any employee of the Bank or any entity of the BancShares
Group, or induce any such person to leave his or her employment for the period
of the Covenant Not to Compete as specified in Paragraph 9.
11.          COVENANT OF NONDISCLOSURE.  During the course of Associate's
employment with the Bank, Associate has been given and has obtained various
confidential information concerning the Bank, and other entities within the
BancShares Group, the shareholders, directors, officers, associates, employees,
and agents of said entities, and their customers, prospective customers,
services, trade secrets, proprietary information, personnel information, and
other information concerning their business (collectively, the "Information"),
all of which constitute valuable assets and privileged information of the Bank
or the specific entity within the BancShares Group, which Information is
particularly sensitive due to the fiduciary responsibilities and public trust
inherent in the Bank's and BancShares Group's business.  The Bank and Associate
acknowledge that the Bank has invested, and shall continue to invest,
considerable amounts of time, effort, and resources in developing such valuable
assets and Information, and that disclosure by Associate of such assets and
Information to the public or to any other person or entity, regardless of how
insignificant such assets or Information may seem, would cause irreparable harm,
damage, and loss to the Bank or the particular entity of the BancShares Group.
To protect the Bank and/or an entity within the BancShares Group from
Associate's use, disclosure, or exploitation of customer contacts and the
Information, Associate agrees that Associate shall not, directly or indirectly,
at any time after the Retirement Date, for any reason, reveal, divulge,
disclose, or communicate to any person, corporation, firm, or other entity or to
any shareholder, director, officer, partner, member, manager, employee, agent,
or associate of any such person, corporation, firm, or other entity, any
confidential, sensitive, or personal information, proprietary information, trade
secret, or other information whatsoever, including but not limited to the
Information, about or received by Associate from the Bank or any one or more of
the entities of the BancShares Group, developed or received by Associate during
employment with the Bank or the BancShares Group entities, or developed or
received by Associate during the course of Associate's association with the Bank
or any of the entities of the BancShares Group, relating to the business affairs
of the Bank or any of the entities of the BancShares Group, or the business or
personal affairs of the shareholders, directors, officers, associates,
employees, agents, or attorneys of said entities, including, without limitation,
information concerning customer and prospective customer records, personnel
information, ideas, proprietary information, methods, marketing investigations,
surveys, research, and other like or similar information, unless required to do
so by law or by a court of competent jurisdiction.  Associate shall not use the
Information to the detriment of the Bank or any of the entities within the
BancShares Group, or the principals, shareholders, directors, officers,
associates, or employees of said entities, particularly in any manner
competitive with the Bank or any entity within the BancShares Group, in any
unlawful manner, or to interfere with or attempt to terminate or otherwise
adversely affect any business relationship of the Bank or any entity within the
BancShares Group with a customer or prospective customer.
12.          RELEASE.  Except for Associate's specific contractual rights and
benefits under this Agreement, and any rights Associate has for indemnity for
any actions arising prior to his resignation under any director and officer
indemnity provided pursuant to the North Carolina law or under the Bank’s
charter or bylaws existing on the Retirement Date, and except as prohibited by
law, Associate hereby releases, acquits, quitclaims, and discharges the Bank and
any entities within the BancShares Group and their respective successors and
assigns, and the shareholders, directors, officers, associates, employees,
agents, attorneys, benefit plans, and plan administrators of all of said
entities, and their respective successors and assigns (collectively, the
"Releasees"), of and from any and all actions, causes of action, claims,
demands, damages, costs (including reasonable attorneys' fees), loss of
services, expenses, and compensation, and for all consequential, compensatory,
actual, punitive, or liquidated damages, known or unknown, including those under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., on account
of, or in any way arising from the employment or any other relationship between
Associate and the Bank and any entity within the BancShares Group, and any and
all collateral matters pertaining thereto, whether directly, indirectly, or in
any way connected with any Releasee.  As part of the consideration for this
Agreement, Associate agrees that, to the extent permitted by law and except as
otherwise required by law, neither Associate nor any of Associate's heirs, legal
representatives, or assigns will make or file any claim, charge, or lawsuit, or
cooperate voluntarily in any investigation, lawsuit, or legal or administrative
proceeding by any individual, entity, or agency, against or involving any
Releasee, for or on account of any claim Associate may have or may have had
against any Releasee in connection with Associate's employment or any other
relationship with the Bank or any of the entities within the BancShares Group,
the matters referenced above, and/or the cessation of Associate's employment
with the Bank.  Associate further agrees that, except as prohibited by law,
Associate will waive and release any and all personal damages (including but not
limited to damages relating to pain and suffering, back pay, and compensatory
and/or punitive damages) resulting from any charge filed with or investigation
conducted by the Equal Employment Opportunity Commission or any other
administrative agency in connection with Associate's employment or any other
relationship with the Bank or any of the entities within the BancShares Group.
Associate understands and agrees that with respect to any rights or claims of
Associate under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq. (the "Act"):  (a) no rights or claims are waived by Associate that may
arise from an event or transaction that occurs after the date this Agreement is
executed by Associate; (b) Associate has been advised in writing to consult with
an attorney prior to executing this Agreement; (c) Associate has been advised
that Associate has twenty-one (21) days from Associate's receipt of this
Agreement, unless extended in writing by the Bank, to consider the release
provisions of this Agreement; (d) Associate has been advised that Associate has
seven (7) days following Associate's execution of this Agreement to revoke the
release provisions of this Agreement pertaining to any right or claim under the
Act; and (e) the release provisions of this Agreement pertaining to any right or
claim under the Act shall not become effective or enforceable until the
revocation period of seven (7) days following Associate's execution hereof has
expired (the "Effective Date").
13.          ENFORCEMENT.
(a)           The Parties acknowledge and agree that the mutual covenants and
agreements of Associate, the Bank and BancShares Group contained in this
Agreement are a material part of this Agreement.  Payment of the Special
Payments referenced in Paragraph 4 and payment of the amounts referenced in
Paragraph 9 of this Agreement are conditioned upon Associate's adherence to
these covenants and agreements.  Associate’s agreement under Paragraphs 1, 8, 9,
10, 11, and 12 is conditioned upon the Bank’s and BancShares Group’s adherence
to their covenants and agreements herein.  Associate acknowledges and agrees
that should Associate materially breach any of the covenants and agreements
contained in this Agreement, Associate shall be required to return to the Bank
the entire amount of the payments paid to Associate for Associate's execution of
this Agreement.  Further, Associate shall indemnify and hold harmless the Bank
from any and all losses, costs, or expenses, including reasonable attorneys'
fees, which the Bank may incur in recovering this amount or as a result of
Associate's breach of the terms of this Agreement, or both.  Return of any such
amounts pursuant to this Paragraph 13 shall not entitle Associate to renew any
claim Associate may have against the Bank that is waived or released under this
Agreement, shall not prohibit the Bank's enforcement of the breached covenant or
agreement, shall not terminate the remaining covenants and agreements set forth
in this Agreement, and shall not impair any of the Bank's enforcement rights as
described in this Paragraph 13.  Bank shall indemnify and hold harmless
Associate from any and all losses, costs, or expenses, including reasonable
attorneys' fees, which Associate may incur in recovering funds due or damages
incurred as a result of the Bank's or BancShares Group’s breach of the terms of
this Agreement.
(b)           In the event of Associate's breach of any covenant or agreement of
Associate contained in this Agreement, and in the event of the Bank’s or
BancShares Group’s breach of any covenant or agreement contained herein, the
non-breaching Party shall be entitled, in addition to any other rights and
remedies available at law or in equity, to an injunction enjoining and
restraining the breaching Party from doing or continuing to do any such act and
any other violation or threatened violation of such covenant or agreement.  In
the event that a Party shall institute any action or proceeding to enforce the
provisions of the covenants or agreements contained herein, the Party against
whom the action is brought shall waive the claim or defense that the Party
seeking enforcement has an adequate remedy at law, and the Party against whom
the action is brought shall not urge in any such action or proceeding the claim
or defense that such a remedy at law exists, each Party recognizing that the
other Party shall be entitled to injunctive relief as to the violation of any
such covenant or agreement.  However, nothing contained in this Agreement shall
be construed as prohibiting a Party from pursuing any other remedies available,
in addition to injunctive relief, whether at law or in equity, including the
recovery of damages.
14.          MEDIATION.  In the event the Bank receives notice of Associate's
breach of any covenant or agreement of Associate contained in this Agreement,
the Bank will provide to Associate notice of facts sufficient to make out a
prima facie case for violation of the Agreement and Associate will have sixty
(60) days from receipt of the Bank's notice to cure the breach.  If a dispute
arises between the Bank and Associate over whether Associate breached any
covenant or agreement contained in this Agreement, the Bank and Associate
mutually agree to submit the dispute to mediation before filing any court action
in North Carolina courts or any other jurisdiction.
15.          TAXES AND INDEMNIFICATION.  Associate agrees that he shall be
solely responsible for all taxes, insurance, penalties, and other charges, if
any, which may be owed to or assessed by governmental agencies as a result of
the Special Payments made to him pursuant to Paragraph 4 and the amounts paid to
Associate pursuant to Paragraphs 9 and 10.  Associate further agrees to
indemnify and hold harmless the Bank and its attorneys from any claims, demands,
deficiencies, levies, assessments, judgments, or recoveries by any governmental
authority asserted against the Bank because of Associate's failure to pay
applicable taxes.
16.          ENTIRE UNDERSTANDING/AMENDMENTS.  This Agreement contains the
entire understanding between the Bank and all entities within the BancShares
Group and Associate as to the matters contained herein, and no conditions
precedent or subsequent exist which are not contained herein.  This Agreement
may not be altered, amended, or revoked except by a written agreement signed by
the Bank and Associate.
17.          BINDING EFFECT.  The Bank and Associate recognize and agree that
this Agreement is binding upon the Bank and Associate and its/Associate's
respective heirs, representatives, successors, and assigns, as
applicable.  Associate further acknowledges that Associate has carefully read
this Agreement, which contains a release, and knows and understands the contents
hereof and voluntarily executes the same as Associate's free act and deed, and
that the provisions contained herein constitute the entire agreement between the
parties hereto, and that the terms of this Agreement are contractual and not a
mere recital.
18.          GOVERNING LAW AND VENUE.  The Bank and Associate agree that without
regard to principles of conflicts of laws, the internal laws of the State of
North Carolina shall govern and control the validity, interpretation,
performance, and enforcement of this Agreement.  The Bank and Associate agree
that any action relating to this Agreement shall be instituted and prosecuted
only in the courts of Wake County, North Carolina or the federal courts of the
Eastern District of North Carolina, and the Bank and Associate hereby consent to
the jurisdiction of such courts and waive any right or defense relating to venue
and jurisdiction over the person.
19.          SEVERABILITY.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were not contained herein.
20.          SECTION 409A SAVINGS CLAUSE.  To the extent any of the payments or
benefits required under this Agreement are, or in the opinion of counsel to the
Bank or Associate, could be interpreted in the future to create, a nonqualified
deferred compensation plan that does not meet the requirements of Section
409A(a)(2), (3) and (4) of the Internal Revenue Code (the “Code”) and all
regulations, guidance, or other interpretative authority thereunder (the
“Section 409A Requirements”), the Bank and Associate hereby agree to execute any
and all amendments to this Agreement or otherwise reform this Agreement as
deemed necessary by either of such counsel, and prepared by counsel to the Bank,
to either cause such payments or benefits not to be a nonqualified deferred
compensation plan or to meet the Section 409A Requirements.  In amending or
reforming this Agreement for Code Section 409A purposes, the Bank shall
maintain, to the maximum extent practicable, the original intent and economic
benefit of this Agreement without subjecting Associate to additional tax or
interest.
21.          ASSIGNMENT.  The Bank shall assign this Agreement to any other
corporation or entity acquiring all or substantially all of the assets of the
Bank, or to any other corporation or entity into which or with which the Bank
may be merged or consolidated.  Upon such assignment, merger, or consolidation,
the rights of the Bank under this Agreement, as well as the obligations and
liabilities of the Bank herein, shall inure to the benefit of and be binding
upon any and all successors-in-interest or transferees of all or substantially
all of the assets of the Bank.  This Agreement is not assignable in any respect
by Associate.
22.          HEADINGS.  The headings appearing in this Agreement are for
convenience only and are not to be considered in interpreting this Agreement.
23.          NOTICE.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when (i) delivered personally; (ii) sent by
telecopy or similar electronic device and confirmed; (iii) delivered by
overnight express; or (iv) sent by registered or certified mail, postage
prepaid, addressed as follows:  (a)  If to Associate, to him at the last home
address listed in the Bank’s records, with a copy to his attorney,  Rosemary
Gill Kenyon, Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, P.O. Box
2611, Raleigh, NC 27602-2611; and (b)  If to the Bank or to BancShares Group,
to:  Lewis R. Holding, Attention:   Peggy Hayes, P.O. Box 151, Raleigh, NC
27602, with a copy to their attorney, David L. Ward, Jr., Ward and Smith, P.A.,
PO Box 2091, Raleigh, NC  27602-2091.  Any Party may notify the other Party of
another address, except that notices of change of address shall be effective
only upon receipt.




[Remainder of page intentionally left blank.  Signatures follow.]
 
 

--------------------------------------------------------------------------------

 

IN TESTIMONY WHEREOF, the Bank has caused this instrument to be executed in its
corporate name by the Chairman of the Board, attested by its Secretary/Assistant
Secretary, and its corporate seal to be hereto affixed, all within the authority
duly given by its Board of Directors, and Associate has hereunto set Associate's
hand and adopted as Associate's seal the typewritten word "SEAL" appearing
beside Associate's name, all effective as of the Effective Date.


FIRST-CITIZENS BANK & TRUST COMPANY


By:     /s/ LEWIS R.
HOLDING                                                                
    Lewis R. Holding
    Chairman of the Board




FIRST-CITIZENS BANCSHARES, INC.


By:     /s/ LEWIS R.
HOLDING                                                                
   Lewis R. Holding
   Chairman of the Board



 
ASSOCIATE:


          /s/ JAMES B. HYLER, JR.             (SEAL)
           James B. Hyler, Jr.



 
February 1, 2008                                                                
Date of Execution by Associate